DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-14, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (CN 105542140) in view of Lin et al. (US Pat. 8,134,021).  Note:  A machine translation is being used for CN 105542140.
Considering Claims 1-4 and 16:  Bian et al. teaches a copolycarbonate comprising the reaction product of a bishydroxyphosphaphenathrene, bisphenol A, and phosgene (¶0009), where the bishydroxyphosphaphenathrene has the structure 
    PNG
    media_image1.png
    300
    333
    media_image1.png
    Greyscale
(Structure II).  The preferred species is DOPO-HQ, where R3-R5 are hydrogen (¶0017).  Bian et al. teaches copolymerizing a bishydroxyphosphaphenathrene, bisphenol A, and phosgene/a carbonate precursor under suitable reaction conditions (¶0009).
	Bian et al. teaches the ratio of the bishydroxyphosphaphenathrene to bisphenol A (ratio of x and y) as being 5-18:79-95 (¶0021).  The amount of phosphinate carbonate units overlaps with the claimed range of 15 to 30 mole percent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
	Bian et al. does not teach the bishydroxyphosphaphenathrene as being the claimed structure.  However, Lin et al. teaches using 
    PNG
    media_image2.png
    146
    229
    media_image2.png
    Greyscale
(6:17-35) as a replacement for 
    PNG
    media_image3.png
    139
    135
    media_image3.png
    Greyscale
 in bisphenol resins (1:50-2:2).  Bian et al. and Lin et al. are analogous art as they are concerned with the same field of endeavor, namely bishydroxyphosphaphenathrene based resins.  It would have been obvious to a person having ordinary skill in the art to have substituted the monomer of Lin et al. for the bishydroxyphosphaphenathrene of Bian et al., as in Lin et al., and the motivation to do so would have been, as Lin et al. suggests, to improve the solubility and reactivity of the monomers (1:50-2:2).
	The combination of Bian et al. and Lin et al. results in the structure of claim 4, where the bisphenol A and phosgene providing the unit in the x bracket, and 
    PNG
    media_image2.png
    146
    229
    media_image2.png
    Greyscale
and phosgene providing the unit in the y bracket.

Considering Claim 5:  Bian et al. teaches the article as having a UL rating of V0 (Table 1).  

	The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, made by a substantially similar process.  The original specification teaches that the absorbance is the result of the chemical structure of the polymer.  Therefore, the claimed effects and physical properties, i.e. the absorbance at 400 nm would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claims 6-8:  Bian et al. teaches copolymerizing a bishydroxyphosphaphenathrene, bisphenol A, and phosgene/a carbonate precursor under suitable reaction conditions (¶0009).  Lin et al. teaches using 
    PNG
    media_image2.png
    146
    229
    media_image2.png
    Greyscale
as the bishydroxyphosphaphenathrene as dicussed above.
Considering Claims 9 and 21:  Bian et al. teaches the copolymerization as being an interfacial polymerization in the presence of trimethylamine/a catalyst (¶0009).
Considering Claims 12-14:  Lin et al. teaches the 
    PNG
    media_image2.png
    146
    229
    media_image2.png
    Greyscale
monomer as being prepared by reacting 
    PNG
    media_image4.png
    115
    268
    media_image4.png
    Greyscale
in the presence of phenol (Embodiment A).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (CN 105542140) in view of Lin et al. (US Pat. 8,134,021) as applied to claim 6 above, and further in view of Brunelle (Polycarbonates, Encyclopedia of Polymer Science and Technology, 2006).
Considering Claim 11:  Bian et al. and Lin et al. collectively teach the process of claim 6 as shown above.  
	Bian et al. does not teach the polymer as being made by a melt process.  However, Brunelle teaches the melt process as being an alternative to the interfacial process of Bian et al. (pg. 16-17).  Brunelle is analogous art as it is concerned with a similar technical difficulty, namely the preparation of polycarbonates.  It would have been obvious to a person having ordinary skill in the art to have prepared the polycarbonate of Bian et al. by the melt process, as in Brunelle, and the motivation to do so would have been, as Brunelle suggests, to produce the resin in the absence of solvent and to provide a stable product with low impurities (pg. 21).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (CN 105542140) in view of Lin et al. (US Pat. 8,134,021).  Note:  A machine translation is being used for CN 105542140.
Considering Claim 16:  Bian et al. teaches a copolycarbonate comprising the reaction product of a bishydroxyphosphaphenathrene, bisphenol A, and phosgene (¶0009), where the 
    PNG
    media_image1.png
    300
    333
    media_image1.png
    Greyscale
(Structure II).  The preferred species is DOPO-HQ, where R3-R5 are hydrogen (¶0017).  Bian et al. teaches the ratio of the bishydroxyphosphaphenathrene to bisphenol A (ratio of x and y) as being 5-18:79-95 (¶0021), with 5, 10, and 12 being used in examples (Table 1).  Bian et al. teaches copolymerizing a bishydroxyphosphaphenathrene, bisphenol A, and phosgene/a carbonate precursor under suitable reaction conditions (¶0009).
	 
	Bian et al. does not teach the bishydroxyphosphaphenathrene as being the claimed structure.  However, Lin et al. teaches using 
    PNG
    media_image2.png
    146
    229
    media_image2.png
    Greyscale
(6:17-35) as a replacement for 
    PNG
    media_image3.png
    139
    135
    media_image3.png
    Greyscale
 in bisphenol resins (1:50-2:2).  Bian et al. and Lin et al. are analogous art as they are concerned with the same field of endeavor, namely bishydroxyphosphaphenathrene based resins.  It would have been obvious to a person having ordinary skill in the art to have substituted the monomer of Lin et al. for the bishydroxyphosphaphenathrene of Bian et al., as in Lin et al., and the motivation to do so would have been, as Lin et al. suggests, to improve the solubility and reactivity of the monomers (1:50-2:2).

    PNG
    media_image2.png
    146
    229
    media_image2.png
    Greyscale
and phosgene providing the unit in the y bracket.
Considering Claim 22:  Bian et al. teaches the ratio of the bishydroxyphosphaphenathrene to bisphenol A (ratio of x and y) as being 5-18:79-95 (¶0021).  The amount of phosphinate carbonate units overlaps with the claimed range of 15 to 30 mole percent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used an amount of phosinate carbonate unit in the overlapping portion of the claimed range, and the motivation to do so would have been, as Bian et al. suggests, to improve the flame retardancy by increasing the phosphorous content.  
Considering Claim 23:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The original specification does not specifically identify the feature that results in the claimed properties.  Therefore, the claimed effects and physical properties, i.e. the haze less than 15%, transmission properties, and yellowness, would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.


Claim 17-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (CN 105542140) in view of Lin et al. (US Pat. 8,134,021) as applied to claim 16 above, and further in view of the evidence of RTP (UL94 V-0, V-1, V-2 Flammability Standard, http://web.rtpcompany.com/info/ul/ul94v012.htm[2/18/2020 10:40:16 AM]).
Considering Claims 17-19 and 26:  Bian et al. and Lin et al. colletively teach the composition of claim 16 as shown above.  Bian et al. teaches a test sample made under UL 94 (¶0036).  RTP teaches that the UL 94 method involves preparing an article with a thickness of 0.7 to 3 mm.
	The article of Bian et al. would at least be capable of functioning as a lens or substrate film.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (CN 105542140) in view of Lin et al. (US Pat. 8,134,021) as applied to claim 16 above, and further in view of Inada (JP 2012-052007).
Considering Claim 24:  Bian et al. and Lin et al. collectively teach the composition of claim 16 as shown above.  
	Bian et al. does not teach the composition as further comprising another polycarbonate.  However, Inada teaches mixing a phosphorous containing polycarbonate with another polycarbonate (¶0137).  Bian et al. and Inada are analogous art as they are concerned with the same field of endeavor, namely phosphorous containing polycarbonates.  It would have been obvious to a person having ordinary skill in the art to have mixed the polycarbonate of Bian et al. with a second polycarbonate, as in Inada, and the motivation to do so would have been, as Inada suggests, to improve the heat resistance (¶0137).
Considering Claim 25:  Bian et al. does not teach the composition as comprising the additional componetns.  However, Inada teaches adding a mold release agent to the composition (¶0169).  It would have been obvious to a person having ordinary skill in the art to have added the mold release agent of Inada to the composition of Bian et al., and the motivation to do so would have been, as Inada suggests, to improve the moldability of the composition (¶0169).

Response to Arguments
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive, because:
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.  Bian et al. teaches the ratio of the bishydroxyphosphaphenathrene to bisphenol A (ratio of x and y) as being 5-18:79-95 (¶0021).  The amount of phosphinate carbonate units overlaps with the claimed range of 15 to 30 mole percent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have used an amount of phosinate carbonate unit in the overlapping portion of the claimed range, and the motivation to do so would have been, as Bian et al. suggests, to improve the flame retardancy by increasing the phosphorous content.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767